Citation Nr: 0512650	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a cerebrovascular accident (CVA) of the left 
lower extremity.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a CVA of the left hand.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a CVA of the left side of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran provided testimony before the undersigned 
Veterans Law Judge in August 2003.  A transcript of this 
hearing is of record.

In November 2003, the Board remanded the claims on appeal.  
In its remand, the Board requested that the RO schedule a VA 
examination to determine the exact nature and extent of the 
distinct disabilities resulting from the veteran's service-
connected right CVA.  In this regard, the Board specified, in 
pertinent part, that, "The claims file must be made 
available to the examiner for review prior to the 
examination."

However, as noted in the veteran's representative's brief, 
dated in April 2005, a remand is required as the VA examiner 
stated in his July 2004 report, "[n]o c-file was provided."  
The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should return the 
veteran's claims file to the 
examiner who conducted the July 
2004 VA examination.  The examiner 
should be requested to review the 
file, and to indicate whether 
another examination is warranted, 
or whether such a review alters 
the July 2004 findings in any way.  
If another examination is 
warranted, the veteran should be 
scheduled for one.

2.  The RO should re-adjudicate 
the veteran's claims in light of 
the evidence added to the record 
since the last Supplemental 
Statement of the Case (SSOC).  If 
the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished 
a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


